***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         DAVID TAYLOR v. ANTHONY WALLACE
                    (AC 40362)
                        Alvord, Keller and Beach, Js.

                                    Syllabus

The plaintiff, who was incarcerated following his conviction of murder,
    commenced the present action seeking money damages for alleged legal
    malpractice by the defendant attorney, who previously had represented
    the plaintiff with respect to a consolidated habeas action brought by
    the plaintiff concerning his murder conviction. The plaintiff alleged that
    the defendant provided deficient representation and used the plaintiff’s
    name and circumstance to commit fraud against the state. The trial
    court granted the defendant’s motion to dismiss and rendered judgment
    of dismissal, concluding that the defendant was entitled to immunity
    pursuant to statute (§ 4-165) as to the legal malpractice claim and that
    the plaintiff did not have standing to pursue his fraud claim. On the
    plaintiff’s appeal to this court, held:
1. The plaintiff could not prevail on his claim that the trial court improperly
    dismissed the complaint on the ground that the defendant was entitled
    to immunity under § 4-165, which was based on his claim that the defen-
    dant was not entitled to immunity because his actions were egregious
    and reckless, and performed outside the scope of his employment; pursu-
    ant to Heck v. Humphrey (512 U.S. 477), the United States Supreme
    Court held that if success in a tort action would necessarily imply
    the invalidity of a conviction, the action must be dismissed unless the
    underlying conviction has been invalidated, and because the plaintiff
    here has been convicted and that conviction has withstood a number
    of attacks and has never been invalidated, the plaintiff’s claim was not
    ripe for adjudication, and, therefore, this court did not reach the issue
    of immunity.
2. The plaintiff could not prevail on his claim that the trial court erred in
    concluding that he lacked standing to pursue his claim that, because of
    the defendant’s malpractice, the defendant committed fraud against the
    state and, indirectly against the plaintiff, causing the plaintiff injury; the
    plaintiff’s claim that he was injured as a result of the defendant’s pur-
    ported fraud on the state was unavailing because the plaintiff did not
    claim that he himself was defrauded, only that he was an unwitting
    and unwilling participant, and because the entirety of his claim was
    derivative of any injury the state may have suffered, the plaintiff was
    not classically aggrieved and lacked standing to pursue his fraud claim.
3. The plaintiff’s claim that the trial court improperly denied his motion for
    reargument was unavailing; this court having rejected the plaintiff’s
    claim that the trial court erred in dismissing his case for lack of subject
    matter jurisdiction, there was no basis on which to find that the trial
    court abused its discretion in denying his motion to reargue.
            Argued April 19—officially released August 7, 2018

                              Procedural History

   Action seeking to recover damages as a result of
the defendant’s alleged legal malpractice, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Tolland, where the court, Bright, J., granted the
defendant’s motion to dismiss and rendered judgment
thereon, from which the plaintiff appealed to this
court. Affirmed.
  David P. Taylor, self-represented, the appellant
(plaintiff).
 Stephen R. Finucane, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, Jane R. Rosenberg, solicitor general, and Terrence
M. O’Neill, assistant attorney general, for the appel-
lee (defendant).
                          Opinion

  BEACH, J. The plaintiff, David Taylor, appeals from
the judgment of the trial court dismissing his one count
complaint sounding in legal malpractice against the
defendant, Anthony Wallace. On appeal, the plaintiff
claims that the trial court erred in (1) dismissing the
complaint; (2) concluding that the plaintiff lacked
standing to assert his claim of fraud; and (3) denying
the plaintiff’s motion for reargument. The defendant
claims that the action was not ripe because the underly-
ing conviction had not been vacated. We affirm the
judgment.
   The following facts and procedural history are perti-
nent to our decision. In a previous criminal case, the
plaintiff pleaded guilty to murder under the Alford doc-
trine1 on September 12, 2001, and was sentenced to
twenty-five years imprisonment.2 In the following years,
he has brought at least twelve petitions seeking posttrial
relief and has included as grounds for the relief claims
of ineffective assistance of counsel.3 The defendant was
appointed to represent the plaintiff in one of the habeas
proceedings; the representation occurred between Feb-
ruary 16, 2011, and January 28, 2014.
  In his present complaint alleging legal malpractice,
dated April 18, 2016, the plaintiff alleged that the defen-
dant provided deficient representation and used the
plaintiff’s name and circumstance to commit fraud
against the state. On June 8, 2016, the defendant moved
to dismiss the complaint on the basis that the plaintiff’s
claims were barred by statutory immunity. At oral argu-
ment on the motion, the defendant claimed additionally
that the plaintiff lacked standing to claim that the defen-
dant had defrauded the state. After oral argument, the
court granted the motion to dismiss, concluding that
the defendant was entitled to statutory immunity as to
the plaintiff’s legal malpractice claim. The court also
addressed the plaintiff’s claim that the defendant com-
mitted fraud against the state, and concluded that the
plaintiff did not have standing to pursue that claim.
This appeal followed. Additional facts will be set forth
as necessary.
    We begin with generally applicable legal principles.
‘‘[In reviewing] the trial court’s decision to grant a
motion to dismiss, we take the facts to be those alleged
in the complaint, including those facts necessarily
implied from the allegations, construing them in a man-
ner most favorable to the pleader. . . . [A] motion to
dismiss admits all facts well pleaded and invokes any
record that accompanies the motion, including support-
ing affidavits that contain undisputed facts.’’ (Citation
omitted; internal quotation marks omitted.) May v. Cof-
fey, 291 Conn. 106, 108, 967 A.2d 495 (2009).
  ‘‘A determination regarding a trial court’s subject mat-
ter jurisdiction is a question of law. When . . . the trial
court draws conclusions of law, our review is plenary
and we must decide whether its conclusions are legally
and logically correct and find support in the facts that
appear in the record. . . .
   ‘‘Subject matter jurisdiction [implicates] the authority
of the court to adjudicate the type of controversy pre-
sented by the action before it. . . . [A] court lacks dis-
cretion to consider the merits of a case over which it
is without jurisdiction . . . . The objection of want of
jurisdiction may be made at any time . . . [a]nd the
court or tribunal may act on its own motion, and should
do so when the lack of jurisdiction is called to its atten-
tion. . . . The requirement of subject matter jurisdic-
tion cannot be waived by any party and can be raised
at any stage in the proceedings.’’ (Internal quotation
marks omitted.) Fort Trumbull Conservancy, LLC v.
New London, 265 Conn. 423, 429–30, 829 A.2d 801
(2003).
                             I
   The plaintiff’s first claim on appeal is that the trial
court erred in dismissing the complaint on the ground
that the defendant was entitled to statutory immunity
pursuant to General Statutes § 4-165. Specifically, he
claims that the defendant is not entitled to immunity
because ‘‘some of the defendant’s actions were not only
egregious, wanton and reckless, but were also per-
formed outside the scope of his employment.’’ The
defendant maintains that the court properly decided
the immunity issue in favor of the defendant but also
counters, for the first time on appeal, that the plaintiff’s
claim is not ripe for judicial review because the allega-
tions in his complaint, if true, undermine or imply the
invalidity of the plaintiff’s criminal conviction, which
has never been invalidated. We agree with the defendant
that the controversy is not ripe, and do not reach the
issue of immunity.
   ‘‘[J]usticiability comprises several related doctrines
. . . [including ripeness]. . . . A case that is nonjusti-
ciable must be dismissed for lack of subject matter
jurisdiction. . . . [B]ecause an issue regarding justicia-
bility raises a question of law, our appellate review [of
the ripeness of a claim] is plenary. . . . [T]he rationale
behind the ripeness requirement is to prevent the
courts, through avoidance of premature adjudication,
from entangling themselves in abstract disagreements
. . . . Accordingly, in determining whether a case is
ripe, a trial court must be satisfied that the case before
[it] does not present a hypothetical injury or a claim
contingent [on] some event that has not and indeed may
never transpire.’’ (Citation omitted; internal quotation
marks omitted.) Janulawicz v. Commissioner of Cor-
rection, 310 Conn. 265, 270–71, 77 A.3d 113 (2013).
  ‘‘In general, the plaintiff in an attorney malpractice
action must establish: (1) the existence of an attorney-
client relationship; (2) the attorney’s wrongful act or
omission; (3) causation; and (4) damages. . . . [T]he
plaintiff typically proves that the defendant attorney’s
professional negligence caused injury to the plaintiff
by presenting evidence of what would have happened
in the underlying action had the defendant not been
negligent.’’ (Citations omitted; internal quotation marks
omitted.) Lee v. Harlow, Adams & Friedman, P.C., 116
Conn. App. 289, 297, 975 A.2d 715 (2009).
   An issue of subject matter jurisdiction may be raised
at any time, even at the appellate level. See Fort Trum-
bull Conservancy, LLC v. New London, supra, 265
Conn. 430. In this instance, the defendant raised the
issue of jurisdiction in his brief to this court. The plain-
tiff did not file a reply brief. At oral argument, he forth-
rightly conceded several times that he could not meet
the standard set forth in Heck v. Humphrey, 512 U.S.
477, 486–87, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).
   In the present case, the plaintiff remains incarcerated
as a result of his conviction of murder in 2001. He has
filed multiple habeas petitions; the defendant repre-
sented him in a consolidated habeas action between
2011 and 2014. Despite multiple attempts, the plaintiff
has not invalidated his conviction, and, at the time of
argument before this court, at least one habeas action
alleging that the defendant provided ineffective assis-
tance as habeas counsel was pending. See Taylor v.
Warden, Superior Court, judicial district of Tolland,
Docket No. CV-XX-XXXXXXX-S.
   In his brief, the defendant asserts that the case should
be dismissed for lack of ripeness. Relying to a degree
on Heck v. Humphrey, supra, 512 U.S. 486–87, the defen-
dant suggests that this case is not ripe for adjudication
because (1) a habeas corpus action is pending, and
sound policy considerations militate against the possi-
bility of inconsistent resolutions arising out of the same
transaction; (2) the injury resulting from alleged profes-
sional negligence in this instance is incarceration,4 and,
as the plaintiff remains validly incarcerated in any
event, any consideration of damages would invoke a
hypothetical inquiry; and (3) the holding of Heck v.
Humphrey, supra, 512 U.S. 477, should be adopted by
this court. We agree.
   We begin by examining Heck. There, a prisoner
brought an action pursuant to 42 U.S.C. § 1983 alleging
that unlawful procedures had led to his arrest, that
exculpatory evidence had knowingly been destroyed,
and that unlawful identification procedures had been
used at this trial. Heck v. Humphrey, supra, 512 U.S.
478–79. He claimed monetary relief and did not seek
release from custody. Id., 479. His conviction had been
affirmed and a federal habeas petition had been denied.
Id. The United States Court of Appeals for the Seventh
Circuit had affirmed the District Court’s dismissal of
the plaintiff’s action, reasoning that ‘‘[i]f, regardless of
the relief sought, the plaintiff [in a federal civil rights
action] is challenging the legality of his conviction, so
that if he won his case the state would be obliged to
release him even if he hadn’t sought that relief, the suit
is classified as an application for habeas corpus and
the plaintiff must exhaust his state remedies, on pain
of dismissal if he fails to do so.’’ (Footnote omitted;
internal quotation marks omitted.) Id., 479–80.
  The United States Supreme Court affirmed, although
on slightly different reasoning. Id., 490. It began its
analysis with a discussion of the common law of torts,
and analogized the circumstance of the case before it
to malicious prosecution: an element of the cause of
action under the common law is a favorable outcome
of the underlying criminal case against the plaintiff.
Id., 484. The element was required in order to avoid
inconsistent resolutions and collateral attacks on con-
victions. Id., 484–85.
   The court concluded ‘‘that, in order to recover dam-
ages for allegedly unconstitutional conviction or impris-
onment, or for other harm caused by actions whose
unlawfulness would render a conviction or sentence
invalid, a § 1983 plaintiff must prove that the conviction
or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state
tribunal . . . or called into question by a federal court’s
issuance of a writ of habeas corpus . . . . A claim for
damages bearing that relationship to a conviction or
sentence that has not been so invalidated is not cogniza-
ble under § 1983. Thus, when a state prisoner seeks
damages in a § 1983 suit, the [trial] court must consider
whether a judgment in favor of the plaintiff would nec-
essarily imply the invalidity of this conviction or sen-
tence; if it would, the complaint must be dismissed
unless the plaintiff can demonstrate that the conviction
or sentence has already been invalidated.’’ (Emphasis
altered; footnote omitted.) Id., 486–87. The court noted
that the injury of being convicted and imprisoned is
not compensable under § 1983 unless the conviction
has been overturned. Id., 487 n.7.
   We agree with the policy enunciated in Heck: if suc-
cess in a tort action would necessarily imply the invalid-
ity of a conviction, the action is to be dismissed unless
the underlying conviction has been invalidated.
Although the issue has not been addressed by an appel-
late court in this jurisdiction, Heck has been followed in
Superior Court decisions. See, e.g., Tierinni v. Coffin,
Superior Court, judicial district of Tolland, Docket No.
CV-XX-XXXXXXX-S (May 21, 2015) (60 Conn. L. Rptr. 450);
see also Alston v. Sullivan, Superior Court, judicial
district of New Haven, CV-XX-XXXXXXX-S (September
29, 2016).
  The rationale in Heck is similar to other limitations
in our tort law. Malicious prosecution, of course,
requires as an element a favorable outcome of the
underlying prosecution. Lopes v. Farmer, 286 Conn.
384, 389, 944 A.2d 921 (2008), citing Heck v. Humphrey,
supra, 512 U.S. 477. A tort case is not ripe for adjudica-
tion if resolution of an unresolved underlying case is
necessary for reliable adjudication. See, e.g., Esposito v.
Specyalski, 268 Conn. 336, 348–49, 844 A.2d 211 (2004).
Principles of issue preclusion bar collateral attack on
a judgment. See, e.g., Lighthouse Landings, Inc. v. Con-
necticut Light & Power Co., 300 Conn. 325, 343–45, 15
A.3d 601 (2011).
  In Tierinni v. Coffin, supra, 60 Conn. L. Rptr. 450, the
Superior Court reasoned that an incarcerated prisoner’s
complaint alleging legal malpractice should be dis-
missed. The court observed that the extant claim of
ineffective assistance of counsel in a habeas action and
his claim of legal malpractice in the case sub judice
arose from the same set of facts; the tort claim, then,
was not ripe for adjudication. Id., 453. The court rea-
soned that if it were ‘‘to adjudicate the plaintiff’s claim
during the pendency of the plaintiff’s habeas petition,
there is a risk that [the] court could determine the
defendant’s performance was insufficient while the
habeas court determines it was sufficient, or vice
versa.’’ Id. Further, ‘‘[b]ecause an invalidation of the
underlying criminal matter through the plaintiff’s pend-
ing [habeas] petition is a necessary precursor to this
legal malpractice claim . . . the plaintiff’s legal mal-
practice claim has not yet accrued . . . .’’ Id.
   In the present case, the plaintiff has been convicted
and that conviction has withstood a number of attacks.
For so long as the conviction stands, an action collater-
ally attacking the conviction5 may not be maintained.
                             II
   The plaintiff next claims that the trial court erred in
concluding that the plaintiff lacked standing to pursue
his claim that, because of his malpractice, the defendant
committed fraud against the state and, indirectly,
against the plaintiff. The habeas court concluded from
the complaint that any fraud the defendant may have
committed was against the state, not the plaintiff. The
plaintiff argues that this conclusion is incorrect because
the defendant used ‘‘the plaintiff’s case and name to
commit a criminal act, forcing him to become an unwit-
ting and unwilling participant,’’ such that injury to him
was distinct from injury to the state.6
   ‘‘Standing is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly and
vigorously represented. . . . These two objectives are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. Such a personal stake in the outcome of the
controversy . . . provides the requisite assurance of
concrete adverseness and diligent advocacy. . . . The
requirement of directness between the injuries claimed
by the plaintiff and the conduct of the defendant also
is expressed, in our standing jurisprudence, by the focus
on whether the plaintiff is the proper party to assert
the claim at issue. . . .
   ‘‘Two broad yet distinct categories of aggrievement
exist, classical and statutory. . . . Classical
aggrievement requires a two part showing. First, a party
must demonstrate a specific, personal and legal interest
in the subject matter of the [controversy], as opposed
to a general interest that all members of the community
share. . . . Second, the party must also show that the
[alleged conduct] has specially and injuriously affected
that specific personal or legal interest. . . .
   ‘‘Statutory aggrievement exists by legislative fiat, not
by judicial analysis of the particular facts of the case.
In other words, in cases of statutory aggrievement, par-
ticular legislation grants standing to those who claim
injury to an interest protected by that legislation.’’
(Internal quotation marks omitted.) Fort Trumbull Con-
servancy, LLC v. New London, supra, 265 Conn. 430–31.
   The plaintiff’s argument that he was injured as a result
of the defendant’s purported fraud is unavailing because
the plaintiff does not claim that he himself was
defrauded, only that he was ‘‘an unwitting and unwilling
participant.’’ Therefore, the entirety of his claim is deriv-
ative of any injury the state may have suffered. The
plaintiff is not classically aggrieved and, therefore, lacks
standing to pursue his fraud claim.7 See Scarfo v. Snow,
168 Conn. App. 482, 497, 146 A.3d 1006 (2016) (‘‘[i]f the
injuries claimed by the plaintiff are remote, indirect or
derivative with respect to the defendant’s conduct, the
plaintiff is not the proper party to assert them and lacks
standing to do so’’ [internal quotation marks omitted]).
                                    III
  Finally, the plaintiff claims that the trial court erred
in denying the plaintiff’s motion for reargument. We
review a court’s denial of a motion to reargue for an
abuse of discretion. Roe # 1 v. Boy Scouts of America
Corp., 147 Conn. App. 622, 647, 84 A.3d 443 (2014).
Because we reject the plaintiff’s claims that the trial
court erred in dismissing his case for lack of subject
matter jurisdiction, there is no basis on which to find
an abuse of discretion. The plaintiff’s claim, there-
fore, fails.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
   See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   2
     For a more complete exposition of the facts leading to the plaintiff’s
imprisonment, see generally Taylor v. Commissioner of Correction, 284
Conn. 433, 936 A.2d 611 (2007).
   3
     See, e.g., Taylor v. Warden, Superior Court, judicial district of Tolland,
Docket No. CV-XX-XXXXXXX-S; Taylor v. Warden, Superior Court, judicial
district of Tolland, Docket No. CV-XX-XXXXXXX-S (January 23, 2014), appeal
dismissed, Appellate Court, Docket No. 36585 (October 21, 2015).
   4
     The plaintiff claims in his complaint that his tort damages include ‘‘mental
anguish and torment’’; he does not expressly seek release from incarceration
in this action. Similarly, he does not specifically allege incarceration as the
injury arising from the defendant’s alleged failure to meet the standard of
care. We do not see any reasonable scenario of recovery, however, that
does not necessarily undermine the validity of the conviction.
   5
     The plaintiff insists that he is not attacking the conviction, but is merely
seeking monetary damages. One difficulty with his position is that the injury,
a necessary element in a tort action, is the conviction. To prove his malprac-
tice action, he presumably would have to prove that he would not have
sustained the injury had professional negligence not occurred. Thus, a suc-
cessful result in this case would necessarily imply that the conviction was
improper. Inconsistency of judgments is avoided by the requirement that
the conviction first be vacated.
   Put differently, a court could not provide practical relief in the current
posture. If the malpractice action were to be pursued, recovery for the injury
would be barred as a collateral attack on a judgment. The action would be
hypothetical, and thus nonjusticiable. See Janulawicz v. Commissioner of
Correction, supra, 310 Conn. 270–71.
   6
     The plaintiff also argues that, as a third-party beneficiary of the defen-
dant’s contract with the state to serve as assigned habeas counsel, the
plaintiff had ‘‘a specific, personal and legal interest in that agreement.’’ The
plaintiff did not raise a breach of contract claim, either directly or as a
third-party beneficiary, in his complaint. Because we conclude that the
plaintiff’s claimed injuries are at most derivative of the alleged injuries to
the state, we need not consider this argument.
   7
     The plaintiff also argues that he is statutorily aggrieved but points to no
statute that would provide standing.